Dreben, J.
(dissenting). I respectfully dissent as I consider the judge’s erroneous instructions created a substantial risk of a miscarriage of justice.
1. Background. The parties agree as to the following facts. A week before the incident leading to the defendant’s conviction, the defendant and some of his coworkers entered the lounge at King’s bowling alley and bar to pay their bar tab. When Christopher Garden, the victim, an employee of King’s, saw that a woman who appeared to be the defendant’s girlfriend was paying for her drinks, he interposed, saying: “Don’t make your bitch pay for your drinks.”
The stories differed as to what happened next. The victim claimed that although there were words exchanged, he just walked away and did not threaten the defendant. The defendant and one of his coworkers testified that after they told the victim to “get lost,” the victim took off his jacket, challenged the defendant to a fight, and asked him to step outside. However, no fight ensued.
A week later the defendant and some of his coworkers again went to King’s to bowl and wish a friend farewell. The only point on which the parties agree is that the victim and the defendant had each consumed four or five beers. According to the victim, he walked into the lounge and “a fist [came] at [him]” from the defendant. He told one of the police officers1 that as a result of the punch, he fell on the floor, and that during the fall *204he fell on a glass, which may have caused the laceration to his forehead. The victim suffered severe injuries and had to have surgery to repair his eye socket and other facial fractures.
The defendant and two of his coworkers testified to a different sequence of events. When the defendant and his coworkers went to the lounge to pay their bills, the victim, whom they thought was a bouncer, was standing in front of the doorway to the lounge blocking their path. One of the defendant’s coworkers was right behind the defendant so he was blocked in and could not move back.2 After a heated exchange between the victim and the defendant, the victim turned, put a glass he was holding on a table, and came at the defendant with a clenched fist. The defendant testified he knew that a blow was imminent and, indeed, he was hit by the victim. The defendant in self-defense hit back. The victim stumbled on the table, fell and hit his head hard on the floor. The defendant’s coworker described the imminent punch to the defendant as happening so fast that the defendant had no time nor room to move. After the fight the defendant was grabbed by King employees. When the police came the defendant told them he had been attacked by the victim and that he was sorry.
2. Discussion. The majority recognizes that the judge erred in charging only as to the third prerequisite of self-defense where nondeadly force is used, namely, “the degree of force used was reasonable in the circumstances,” and omitted the prerequisites that “(1) the defendant had ‘a reasonable concern over his personal safety,’ [and] (2) he used all reasonable means to avoid physical combat.” Commonwealth v. Franchino, 61 Mass. App. Ct. 367, 369 (2004), quoting from Commonwealth v. Baseler, 419 Mass. 500, 502-503 (1995). See also Model Jury Instructions for Use in the District Court (1995), set forth in the margin.3 Where I depart from the majority is that I consider that the *205omissions created a substantial risk of a miscarriage of justice. The majority think not and, indeed, they assert that the defendant benefitted from the omission.
The instructions have to be viewed in the context of the evidence, which is viewed in the light most favorable to the defendant, see Commonwealth v. Colon, 449 Mass. 207, 210, cert. denied, 552 U.S. 1079 (2007), and also in light of the arguments of counsel. In his closing, defense counsel stressed primarily the inconsistencies in the various accounts of the victim and only lightly touched on the law of self-defense saying that the judge would instruct the jury on the law.
The prosecutor, on the other hand, after twice stating that the defendant hit the victim so hard that he does not remember what happened, proceeded to discuss the law and the victim’s injuries:
“Now, there are three ways that the Commonwealth can prove that the defendant was not acting in self defense. First of all, it’s important to explain that if one of the three are proven by the Commonwealth beyond a reasonable doubt, then that is enough to show that the defendant has not acted in self-defense. There are three ways. One of the three ways doesn’t really hold up here, so I’m not going to go into that. But, do you believe that the defendant did everything that he could have to avoid physical force before he punched Mr. King? |>zc] He could’ve walked away, he could’ve defended himself, he didn’t have to punch back . . . .”
*206The prosecutor did not discuss further the three ways, and continued:
“[J]ust because somebody punches, just because the victim allegedly punched the defendant, that doesn’t mean that the defendant has the right to punch the victim back. He doesn’t have the right to punch back, and he certainly doesn’t have the right to use excessive force, force beyond what was used against him.'” (Emphasis supplied).
The prosecutor concluded his argument on self-defense by comparing the injuries of the victim and of the defendant.
“Now, we heard the defendant take the stand. He didn’t suffer any injuries that we heard of. There was no testimony about any injuries, but we do know about the victim’s injuries in this case. So, we know that if the victim did indeed punch first, the defendant punched back with force, excessive, beyond what was used against him, to the point where the victim suffered lacerations to the forehead, fractured eye socket, fractured facial fractures, you know, substantial injuries, where the victim says, or the defendant says, I was just punched in the face.” (Emphasis supplied).
We turn next to the instructions on self-defense given by the judge. In their entirety they were as follows:
“Evidence in this case has been offered that the defendant acted in self-defense. In sum, a person may lawfully use reasonable force to defend himself from physical attack. Once evidence of self-defense is presented, the Commonwealth must prove beyond a reasonable doubt that the defendant did not act in self-defense. In other words, if you have a reasonable doubt whether the defendant acted in self-defense, your verdict must be not guilty. A person may use no more force than is reasonably necessary in all of these circumstances to defend himself or herself. Unreasonable or excessive force is force that is manifestly disproportionate under all of these circumstances. The question as to how far a defendant could go in defending himself or herself is for you, the jury, to decide.
“You may give new [sic] regard to the infirmity of human *207impulses and passions. In considering the reasonableness of the defendant’s conduct, you may consider evidence of the relative physical capabilities of the individuals involved in the incident. You may also consider how many persons were involved in each side. You may also consider the availability of room to maneuver or the means of escape from the area in question. The Commonwealth must prove beyond a reasonable doubt that the defendant acted with excessive force. Bear in mind the defendant does not have to prove anything. If there is evidence that he may have acted in self-defense, then the Commonwealth must prove beyond a reasonable doubt that the defendant did not act in self-defense. If you determine that the Commonwealth has failed to prove beyond a reasonable doubt that the defendant did not act in self-defense, you must find the defendant not guilty. In other words, if you have a reasonable doubt about whether or not the defendant acted in self-defense, your verdict must be not guilty.”
As indicated, the judge only focused on the prerequisite that the defendant used no more force than was reasonably necessary in all the circumstances.
Our cases require that “[t]he jury must receive complete instructions from the trial judge, including an explanation of the proper factors to be considered in determining the issue of self-defense.” Commonwealth v. Shaffer, 367 Mass. 508, 512 (1975). I disagree with the majority and the Commonwealth that the defendant benefitted by the omission.
The prosecutor’s closing argument emphasized that the victim suffered serious injuries compared with the absence of any harm to the defendant, and argued that this disparity of injury indicated that the defendant used excessive force, “force beyond what was used against him.” The judge laid stress only on the issue of unreasonable force, force that is “disproportionate” under the circumstances. He did not inform the jury what standard was to be used in assessing what force was disproportionate. See Commonwealth v. Franchino, 61 Mass. App. Ct. at 373. The extent of the injuries is not the proper criterion for determining whether the force used was excessive, and the jury may have been misled by the prosecutor’s argument comparing injuries. The defendant’s evidence of the threats received the *208week before, the evidence that the victim came at the defendant with a clenched fist, and the evidence that the defendant could not retreat because the way was blocked all bore on the amount of force that was reasonable in the circumstances.
“In determining how much force one may use in self-defense, the law recognizes that the amount of force which he may justifiably use must be reasonably related to the threatened harm which he seeks to avoid.” LaFave, Substantive Criminal Law § 10.4(b), at 145 (2d ed. 2003). The degree of force permitted cannot be determined without reference to the degree of danger. Thus, where the defendant has “reasonable ground to believe and actually . . . believe[s] that he [is] in imminent danger of death or serious bodily harm,” he may use deadly force. Commonwealth v. Harrington, 379 Mass. 446, 450 (1980). Where, however, he only has “a reasonable concern over his personal safety,” he may only use nondeadly force. See Commonwealth v. Baseler, 419 Mass. at 502-503.4 Cf. Commonwealth v. Fontes, 396 Mass. 733, 734-737 (1986) (defendant’s state of mind and reasonableness of his apprehension of safety can be difficult issues for the jury).
In sum, a defendant’s reasonable apprehension is a crucial factor in determining what means are reasonably necessary to avert the threatened harm. If in this case the victim initiated the assault while the defendant was cornered in the area of the door so that the defendant in fact was reasonably concerned for his personal safety, “he had the right to use whatever means were reasonably necessary to avert the threatened harm.” Commonwealth v. Kendrick, 351 Mass. 203, 211 (1966) (a case involving deadly force). In the context of the prosecutor’s stress on the injuries received by the victim, the judge, by concentrating only on the degree of force used without mentioning the harm reasonably apprehended by the defendant and the lack of a means to avoid physical combat, inadequately instructed the jury. See Commonwealth v. Shaffer, 367 Mass. at 512; Commonwealth v. Franchino, 61 Mass. App. Ct. at 373. Cf. Commonwealth v. Cataldo, 423 Mass. 318, 325 (1996). The omission is particularly significant here where *209the victim’s injuries were severe but their extent may have been accidental because there was evidence warranting the jury to find that the victim stumbled over a table, fell on a glass, and hit his head “hard” on the floor.
In my view the error created a substantial risk of a miscarriage of justice. Self-defense was the core of the defendant’s defense.
“An error creates a substantial risk of a miscarriage of justice unless we are persuaded that it did not materially influence!] the guilty verdict. In making that determination, we consider the strength of the Commonwealth’s case . . . , the nature of the error, whether the error is sufficiently significant in the context of the trial to make plausible an inference that the [jury’s] result might have been otherwise but for the error, and whether it can be inferred from the record that counsel’s failure to object was not simply a reasonable tactical decision.”
Commonwealth v. Alphas, 430 Mass. 8, 13 (1999) (citations and quotation marks omitted). The Commonwealth’s case was not particularly strong, and I consider it highly unlikely that the failure of defense counsel to object to the erroneous instructions was a tactical one. The error was “sufficiently significant in the context of the trial to make plausible an inference that the [jury’s] result might have been otherwise but for the error.” Ibid.

The police officer was a defense witness.


Since one door of the double doorway was shut, one had to go through single file.


As applicable at the time of trial, Instruction 6.07 (footnotes omitted) provided in part:
“A person is allowed to use reasonable force in self-defense when this is necessary to protect himself from physical harm. And therefore it is not a crime to strike at another person if this is done in reasonable self-defense.
*205“The Commonwealth may show that the defendant did not act in self-defense by proving beyond a reasonable doubt that any one or more of the three requirements of self-defense were absent from this case. Those three requirements are:
“First: For the defendant to have acted in self-defense, he (she) must have reasonably believed that he (she) was being attacked or was immediately about to be attacked, and that his (her) personal safety was in immediate danger; and
“Second: For the defendant to have acted in self-defense, he (she) must have done everything that was reasonable in the circumstances to avoid physical combat before resorting to force; and
“Third: For the defendant to have acted in self-defense, he (she) must have used no more force than was reasonably necessary in the circumstances to defend himself (herself).”


The second and third prerequisites of self-defense as stated in note 3, supra, are the same for deadly force and nondeadly force, the only difference being the degree of danger reasonably apprehended.